212.	I wish to convey to the President the congratulations of my delegation on his appointment to this high international office. I am sure that his appointment has brought satisfaction to his countrymen. I am further sure that he will discharge the duties and responsibilities of his office in such a manner as to warrant the confidence, respect and admiration of all in the Assembly.
213.	I wish also to express my congratulations to the outgoing President for what, I am informed, is the very able manner in which he conducted the affairs of the Assembly during his term in office. I look forward to his continued valued contribution on behalf of his country to the. work and to the vitality of the Assembly.
214.	As She youngest Member country, up until very recently, may I now take the opportunity to congratulate Vanuatu and Belize on their attainment of independence and admission to this world body. I shall speak farther on Belize at a later stage.
215.	No one who assumes the burdens of office does so without the hope of leaving some positive achievement at the end of his tenure. It is therefore my hope that during the course of this year many of the serious issues confronting this world body may come to a negotiated settlement. The ideas which were the precursors of the United Nations and its predecessor the League of Nations were intended to resolve international disputes and harmonize national differences by peaceful means and not by force of arms. 
216.	Twice the world has seen major wars fought on land, sea and air. Twice the world has recoiled from the horrors of those wars. Yet today we still refuse to learn from those experiences. In the past, after each major holocaust of death, suffering and destruction, mankind has stopped at the edge of the abyss it had created and surveyed it. Through such surveys and after such reflections, leading thinkers found the will to resolve that it should not happen again. The tragedy of wars is that the people who suffer or might suffer most are never the ones who make the decisions, and those decisions are often the results of ambition, dreams of the future, national pride and perceived interests.
217.	It is the taking of such decisions which now causes the work of the President and the work of the Assembly to be so much more complex and challenging. Because of these decisions there are growing and continuing conflicts in several areas of the world. Man seems to have ceased his quest for peace. Nations seem to forget that in wars all are, losers. The ever-costly, crushing burdens of military preparedness, the increased costs of expenditure in a conflict, the loss of life and property, the squandering of resources of all kinds these are the high price that is paid.
218.	It is becoming increasingly evident that some world leaders are preoccupied with the resolution of issues on the battlefield and outside the realm of diplomacy. Time is running out and we must ask ourselves how we can best cause the Assembly to serve its original purpose that of preserving the wellbeing of all mankind. How can it best contribute to the diplomatic process by bringing nations in a dispute to the conference table, whether before they are combatants or after? The question is: do all members of the Assembly have the will to make this possible?
219.	I am aware that this world body has had notable success in calming tempers and separating the combatants in many parts of the world. I am aware that the intentions and actions of the Assembly have often been frustrated by the Security Council. Perhaps it is as well that this world body be reminded that a house divided in its purpose and intent cannot long stand, will not survive.
220.	Unless and until this world body receives the fullest cooperation and support of all Members, particularly the permanent members of the Security Council, we all may despair about being merely involved in an international talking club capable of identifying suitable subjects in need of urgent international attention, then debating those subjects and adopting resolutions and decisions knowing full well that that adoption represents the totality of its efforts.
221.	Saint Vincent and the Grenadines cannot accept that this must be the ultimate destiny of this world body. We believe in the principles it was intended to serve. We believe that those principles represent admirable human ideals, which are attainable. We believe that no Member has the right deliberately to frustrate the attainment of those ideals.
222.	I am aware that issues can at times be very complex and may be in need of careful analysis and debate so that a just decision can be reached. However, can anyone truly explain why Namibia should not become independent? Can anyone on any basis of principle say why foreign troops should by occupying Afghanistan and Kampuchea, in spite of broadly based opposition to then presence by a vast majority of the population? Can anyone say that the holding of free and fair elections is not the most appropriate manner to determine the will of the majority? Is it not time immediately to bring to an end those unjust conflicts of repression and the bloodshed and suffering of peoples whose only fault lies in their desire to be left in peace to determine their own future, whose only fault lies in their refusal to accept that a minority, without the endorsement of the majority, should govern them, either with or without foreign troops, to accept that might is right and that they must therefore be cowed into submission and so have no hope of enjoying that freedom that many of us know and have often taken for granted?
223.	It would appear that just as the work of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples is coming to an end, another invidious and subtle type of colonialism is rearing its brutal head.
224.	These are some of the serious issues which I hope this world body may be able to resolve during the President's term in office.
225.	Saint Vincent and the Grenadines further hopes that the present dispute between Iraq and Iran can be resolved at the negotiating table. To be ready and willing to negotiate should not be interpreted by either side as a sign of weakness, but rather as a realistic assessment that through the continuation of conflict national energies are diverted from their true purpose, which is to build the economies of the two countries and improve the standard of living of their two peoples. This is equally true of the situation in Central America, where the parties to the conflict should end the cycle of violence, renounce the resolution of differences by force of arms, discuss issues and decide on the type of constitution which their country should have, and implement the provisions of the constitution with free and fair elections, democratically supervised under the aegis of the United Nations. Life is the greatest gift bestowed upon mankind. Man, therefore, should not through indifference make himself his own exterminator.
226.	It is for that reason that Saint Vincent and the Grenadines supports the call not only for arms control but also for arms reduction. It is unrealistic for any country to assume that people who are fearful of it and its intentions will indefinitely permit undue superiority in the means of waging war once they have the resources and the capability to redress that imbalance. It is one thing to wish to have parity, it is another to have superiority, for that superiority may, not unreasonably, be perceived by others as a direct threat to their own security. It is the existence of that superiority which creates the arms race that no one wants and that the world could do without.
227.	It is a sad thing when the siege mentality creates the illusion that peace can only be achieved by preparation for war, that the more massive the striking force, the greater the deterrent and the better the guarantee of peace. 
The question is whose peace, what peace? A peace that creates as much fear as war is no peace. It is the lethal nature of the weapons available that will create the fear. The corollary would be the phased elimination of all weapons of mass destruction. The reduction of conventional forces, with inspection, would also create a better climate for peace. Such a peace, assured by reduced comparable strength, would not create the fear among others that obtains today.
228.	In a world of thermonuclear weapons no one is safe. Saint Vincent and the Grenadines therefore supports the Treaty on the NonProliferation of Nuclear Weapons. We do so because we support the argument the that greater the capability of the manufacture of fissionable material the greater the likelihood that there will be an ever-widening spread of the stockpiling of weapons and the greater the risk of miscalculation, which may draw others unwillingly into a global conflict. We are concerned because the existence of nuclear weapons everywhere poses a direct threat to everyone everywhere. Just as the aeroplane's speed has shrunk the world, the destructive force of nuclear and thermonuclear weapons, with their delivery systems, has shrunk land area and distance. It is for this reason that Saint Vincent and the Grenadines has a committed as well as a concerned interest in the settlement of disputes through the art of diplomacy.
229.	But besides our preoccupation with peace in the world, we are even more committed to the improvement of the standard of living of our people not only the people of Saint Vincent and the Grenadines but all peoples of small States with highly vulnerable economies, often dependent upon a single crop and in most cases without any mineral resources. In such a struggle for survival it is not unreasonable to expect that small States will hope that those who are able to assist will do so.
230.	Today, bananas are the single most important crop of the Windward Islands and in Saint Vincent and the Grenadines represent over 60 per cent of our exports. At present the existence of that crop is threatened by legal proceedings now before the British High Court against the Ministry of Agriculture and Fisheries by an interested party who seeks to ensure that no protection is given to Windward Islands bananas on the United Kingdom market and that importers be free to purchase bananas from dollar sources. It is also threatened for other reasons. The fall of sterling against the United States dollar has caused a drop in the price to the farmers. Increased production has resulted in inadequate shipping space, which has created financial problems for the Banana Association that commercial banks may not be able to bear indefinitely. If that legal action were to be successful, its adverse consequences would be far greater than the effects of hurricanes David and Allen upon our several economies. We are aware that the Government of the United Kingdom is mindful of this present danger and we hope that every effort will be made to safeguard the interests of Windward Islands bananas.
231.	The volume of our combined weekly exports is small compared with that of other producers, but our dependence on it for our economic wellbeing is far greater.
The demise of the industry would be an economic calamity. In addition to protection for our bananas, we need access to the markets of developed economies for certain specified crops at an agreed and guaranteed price and volume.
232.	The real and constant preoccupation of the small States of the Eastern Caribbean is the fight against the forces of nature and the constant battle for economic survival. It is true that many countries have given financial assistance to enable my country, as well as others in the Eastern Caribbean, to overcome some of the difficulties which nature or our own small size have made it impossible for us to overcome on our own. However, the problems of poverty are multi-faceted. Because of our grinding poverty, where expenditure should often be less, it has to be more. The question is: how is this? Last year I made this observation and I do so again: What is usually a priority for remedying the plight of small and poor States can be, and is, identified by those on the spot who are better able to see the problems which are constraints upon development.
233.	Yet, in spite of identification, these problems remain perennial, notwithstanding the obvious importance to the process of national development if they are resolved. hi a world of high inflationary trends, project costs are forever rising, while far too much money is being spent on the conduct of repetitious studies, often calculated to serve their own ends, on subjects that are obviously imperative if the economies of small States are to escape the cycle of poverty, desperation and dependence. We live in a world where everyone even the Oil producing countries speaks about conserving energy and oil, about exploiting alternative sources than oil, about identifying and tapping renewable sources of energy. If I may say so, this is indeed commendable. This is a laudable objective, for there is no prudent reason to squander a valuable and finite resource, for which there will always be a need, when there is an alternative which is continuously being renewed and, far better still, is cheaper. The uses to which oil could be put are many and, notwithstanding conservation, are increasing in many parts of the world. It is therefore obvious that so valuable a fUel should be conserved for the future needs of mankind and, where possible and financially practicable, other sources of energy should be exploited.
234.	I should like now to indicate how poverty places a heavy burden on poor States and how the poor become poorer because there is no surplus wealth to generate development of their country. In Saint Vincent and the Grenadines, electricity is generated by diesel and hydro power. In 1980, 10,020,000 kilowatt-hours of electricity were generated from hydro-power, at a cost of 336,000 East Caribbean dollars. In the same year, 15,734,000 kilowatt-hours of diesel-powered electricity were generated at a cost of 4,106,000 East Caribbean dollars. It cost 3,770,000 East Caribbean dollars per annum more to generate 5,714,000 kilowatts of power from diesel fuel. It is this type of arithmetic which we cannot connect on our own and which crushes us into helplessness, making the poor poorer. Someone has to carry this very big differential in generating costs, and it is the consumer who does so. 
235.	The projection of the differential for 1984 is even more staggering; it will be 9,663,000 East Caribbean dollars. The capital cost of hydroelectric installations is higher than diesel costs to generate the equivalent amount of energy, but in five years, through savings on hydroelectric generation, the capital cost differential will be recovered without taking into consideration the normal benefit from profits. There exists water availability to exploit our hydro potential further. For years we have been endeavoring to secure financing for the project. For years the costs have been rising. In June this year we received assurances of finance for the construction stage of the project. The project is now delayed at the design stage because costs have increased by several hundred thousand dollars.
236.	It is these special problems of poverty and underdevelopment in small States such as Saint Vincent and the Grenadines to which urgent and special attention must be given special assistance in the area of economic development and disaster relief. I am aware that in the Assembly there are those who can assist us to find solutions to these problems.
237.	There are other areas in our development plan which must be addressed if we are to rise above our present circumstances, notwithstanding the progress already made areas of improvement in our air and sea communications. These are imperatives if our tourist and industrial potential is to be fully realized. I know these are economic matters which are more appropriately discussed elsewhere, but I believe they should also be mentioned here.
238.	It is for that reason that Saint Vincent and the Grenadines would welcome any initiative seeking to.promote the economic wellbeing of the region by the injection of foreign capital, whether in the public or private sectors. However, there must be an interplay of investment in both sectors, even if greater emphasis is put on one of them. It is the proper functioning of both which will demonstrate the complementary nature of each. The private sector would function better if there is proper education, training, agricultural inputs and infrastructure.
2?9. The gap between the North and the South, the rich and the poor, is ever widening. I perceive that there is now awareness of that fact. I am aware too that to varying degrees all countries are beset by economic ills. The strong, however, are better able than the weak to absorb shocks and take corrective measures, and they should lend a helping hand. But as the weak become stronger, that strength will promote the greater economic vitality of the strong.
240.	The rich and the poor are both in a partnership of development; hence I look forward with hope and expectation to the early realization of the new initiative for the benefit of the Caribbean Basin countries. A worthy idea is worthy of prompt execution.
241.	Saint Vincent and the Grenadines has been proud to be associated with the admission of Belize to the Organization, not only because We have evolved out of the same colonial experiences, tradition and mores but also because we have close historical human ties. Because of that spirit of freedom which exists within the hearts of all mankind, men who fought for their homeland, and lost after the death of their Chief "Chatoyer", were deported with their women and children to Roatan and British Honduras, now Belize. Some descendants of those lovers of their country and of freedom, the "Black Caribs" of Saint Vincent, are today citizens of an independent Belize, though a cloud still hangs over its freedom. At the thirty-fifth session in my address to the Assembly [5th meeting] I urged that this world body use its not inconsiderable influence to ensure that Belize proceed to independence without delay. That this has been possible during this session is an occasion for satisfaction to Saint Vincent and the Grenadines. The Assembly and the United Kingdom must now be complimented on the decisive action taken.
242.	It was not too much to have hoped, after some apparent success resulting from protracted tripartite negotiations earlier this year, that Guatemala might have joined the United Kingdom in sponsoring the admission of Belize as a fitting tribute to the settlement of this territorial dispute of an historical nature which started at a time when men carved empires out of aboriginal territories, based either on conquest, cession or settlement. Today Belize proclaims its independence in accordance with the Charter of the United Nations, which recognizes the inalienable right of all colonial peoples to be free to plan their own destiny. Saint Vincent and the Grenadines supports that right. The United Nations, in keeping with the Charter, should guarantee that right.
243.	There is another festering colonial legacy which concerns the border dispute between Guyana and Venezuela a dispute which seeks to emasculate Guyana very seriously. It is a matter of grave concern for any Government to be confronted with a claim, whether invalid or valid, on so large an area of territory.
244.	It is a dispute that must be resolved: it cannot be merely swept under the mat of international opinion for us thereafter to pretend that it does not exist; for it does exist. We cannot, here in the Assembly, play ostrich and bury our heads in the sand, while leaving other parts exposed to the fury of the storm. This dispute has already affected the developmental efforts of Guyana, which that poor country cannot afford; whereas the dispute, so far as we are aware, does not affect the developmental efforts of Venezuela. I believe it is the duty of the Assembly to try "to resolve this dispute, to bring the parties to the conference table in order to reach a final solution consistent with reality. Parties on opposite sides of a chasm cannot meet unless they build a bridge. Guyana is entitled to an internationally settled future it can build on. 
245.	I am saddened that the Convention on the Law of the Sea has not been concluded. It is the hope of Saint Vincent and the Grenadines that all obstacles to its signing will be overcome and the Convention made final within the President's term of office. It is important for small States such as Saint Vincent and the Grenadines to know their entitlements to jurisdiction and the resources of the sea, and to know that through the force of a treaty they carry the stamp of approval of this world body a body whose responsibility it is, ultimately, to safeguard and protect the interests of all States, but in particular small States which do not have the strength, resources and influence to protect their own interests.
246. I wish to speak now in some detail on the Namibian issue and to repeat parts of my statement circulated in the Assembly early in September during the emergency special session on Namibia:
"The people of this world cannot be part free and part slaves, and if this world body does not consistently exert itself to ensure that rights which people take for granted in many parts of the globe become the inalienable rights of all mankind it will ultimately become as useless as its predecessor; the League of Nations.
"A debate on Namibia is not only a debate on the very serious issue of the right of a colonial people to self-determination, to build their own institutions, to set their own standards, to educate themselves, to establish their own developmental priorities or determine their own friends, but also a debate on the future of this institution itself. For South Africa's challenge to the authority of this institution for challenge its is strikes at the very foundation of this institution. For the strength of this institution is dependent on respect for its authority and its ability to persuade [States to comply] with its decisions. The Assembly belongs to us. We are the Assembly. What the United Nations is is what we are. We are each several parts of this whole and we are, through this Assembly, what we represent in the sum total of our efforts.
(4
"There is a need for peace in Namibia. There is need for an end to this vicious circle of suffering and death. South Africa holds the real answer to the question of peace. What is needed is South Africa's appreciation that it will inevitably have to relinquish administrative control over Namibia. It is in a confrontation which it cannot win, only prolong, and, in the process [prolong] the agony of the majority of a people the birth-pains of the nation.
i<
. . The question is: where do we go from here? What options do we have left? How must we find a solution to the present impasse? What further action should we take to make the blinkered South African Government change its present confrontational course and return to the path of understanding, prudence, negotiation and a peaceful settlement of this conflict?
"For what exists between South Africa and this Assembly is not a dispute, for a dispute suggests that there is some debatable right which exists. The most that South Africa has ever had was administrative control in trust for the inhabitants. It must know it has no other right. What it has is a conflict of interests and a duty. Those interests are racial, economic and strategic. The duty it believes it owes is to its own racial minority in South Africa, but its duty, rather, is to the people of Namibia, for whom the Territory is held in trust. This is all an academic exercise of which we are and, I am sure, South Africa is aware, but South Africa chooses to ignore [this].
"Member Governments with influence should launch a diplomatic offensive to convince South Africa that it is in its own longterm economic and security interests to resolve the Namibian question by an election, and that if [it] failed to heed the request [it] would be alone and isolated.
"Should this approach fail, a committee should be appointed by this Assembly to consider further options to be exercised."4
247.	How can we in this world body also bring peace and unity between divided countries so that brothers can learn to dwell together in harmony? I am aware that to achieve such results may be difficult where there is suspicion and fear, where there are ideological differences, where there is religious bigotry, where reason often is blind and takes to flight. But where reason does not exist, hatred and tension will fill the vacuum. The objective must, however, be to bring the sides together by peaceful means. Confidence must first be established through dialog. Areas of common interest must be found and used.
248.	There are many such problem areas of the world which are the cause of heightened international tension: for example, the two Koreas and Cyprus. Cannot both Koreas be admitted to membership of the United Nations without prejudice to the principle of reunification, in the light of a precedent already established? I am sure that members of the Security Council could see the wisdom of such a course of action. If we can eliminate the cause we may be able to effect the cure. Can we not persist and continue the serious efforts to find solutions to these problems by peaceful means? The challenge and responsibility are
249.	I am not, nor is my country, naive enough to believe that achieving peace for all mankind is easy. But we believer that if there is a real desire and will for peace on the part of all, with the passage of time, the world may become a saner and happier one in which to live.
250.	At this stage 1 should like to join in the tributes and respects paid to the memory of the late Anwar El Sadat. We live in the Caribbean, very far away from the area in which he lived, worked and died. But those of us who have followed developments in that part of the world could not help but admire the boldness and dynamism of the man himself in trying to break through and overcome a situation which seemed to him static. He was a man who was bold enough to go into an area and to beard the lion in his own den, at the risk, perhaps, of his own safety. In our view, that man was genuinely in search of peace: he was prepared to risk his own safety and his own country's identity in the cause of peace. I, like others, hope that the dialog which he established can be pursued and that all people, wherever they live, will realize that world problems are best resolved through the art of diplomacy and at the conference table, for the suffering and the sacrifice that must otherwise be endured are too heavy a price to pay.
251.	In conclusion, it is therefore my hope that in the President's term of office a momentum will be generated that will permit many of the serious issues which now perplex and threaten the world to be resolved, and that he will get the fullest support of all in this world body so that the silent hopes and expectations of all mankind may be realized. Let us all, in the Assembly, light a candle of hope which will never be extinguished.
